Case 1:21-cv-00400-JTN-RSK ECF No. 1-4, PageID.19 Filed 05/12/21 Page 1 of 4




                                 Charles J. Ritchard
                                3920 N. Harrison Cove Ave.
                                   Hart, Michigan 49420
                                      231-780-7946



                                                                Feb. 27, 2021


 Secretary of State Jocelyn Benson
 Michigan Dept. of State
 430 W. Allegan
 Lansing, Michigan 48918




 Dear Sec. Benson,
   I was recently informed that you had initiated changes in the election process
 and wanted to congratulate you for your initiative in addressing the deficiencies
 highlighted in our most recent election cycle. Election integrity is a personal
 interest of mine, given current service as the Chairman of the Oceana County
 Board of Canvassers and has led me to several reasons for writing.
   First, in March 2020, I was asked to give a presentation on the current state of
 elections in Oceana County to the Board of Commissioners. This interest was
 prompted by a free for all, out of control process, highlighted by the national media
 in their coverage of the Iowa primary. As a result of that inquiry, I was determined
 that the process within our county would be above reproach. The presentation
 detailed the current state, future state and a road map to restoring integrity.
   Second, in keeping with this promise, I became fully engaged in the election
 process and began to see the deficiencies in our own county and throughout the



                                            1
Case 1:21-cv-00400-JTN-RSK ECF No. 1-4, PageID.20 Filed 05/12/21 Page 2 of 4




 state. It began with an assessment of the role of the board of canvassers. Its
 charter and mission most likely began as a solid check and balance approach but
 degraded over time to become nothing more than a rubber stamp. In fact, many
 speak of the board as if it is an official certification process but in all sincerity, it is
 essentially a rubber stamp or at best equivalent to a bank reconciliation process.
 These deficiencies and more were found to be totally unacceptable and were
 highlighted by comments made from poll watchers in the TCF facility.
   Third, since the deficiencies were substantial and the time short between the
 primary and the general election in November, it was clear that it would only get
 worse. What also became clear was that there was little visible evidence that
 changes would be made by your office. This was borne out by the election in
 November which became a complete disaster for our state. Your mass mailings of
 absentee ballot request finished off any chance of election security.
   Fourth, this in no way is to place the total blame for our poor election at your feet
 although I personally believe that you played a significant role in its demise.
 The fact that it has been reported, that you altered the Qualified Voter File (QVF),
 after previous secretaries had made significant improvements, has left a large
 question as to why. The fact that you have a contract with a company called
 Voterworks.com as part of an audit basis that allows bypassing the security of the
 QVF and leaves the entire system vulnerable. The fact that you have not worked to
 secure reciprocal agreements with every other state within the United States to
 ensure constant and up to date electronic voter files is inexcusable.
   Fifth, the fact that you did not intercede in a flawed system in the Wayne County
 debacle indicated total negligence especially after being advised by poll watchers
 and other election officials such as Bob Cushman, Monica Palmer, Bill Hartman
 and Patrick Colbeck. Several of these individuals were interviewed on national
 media and clearly highlighted the issue at hand. Yet, you continued the negligence
 by stating the election probe was an “Embarrassment”. An embarrassment where
 I gave testimony before the Michigan Senate Oversight Committee as to the
 deficiencies discovered.



                                               2
Case 1:21-cv-00400-JTN-RSK ECF No. 1-4, PageID.21 Filed 05/12/21 Page 3 of 4




   Sixth, I would be remiss if I didn’t also criticize our legislators for their disgraceful
 role as well. Michigan lost its stature throughout the land at a time when the entire
 nation’s eyes were upon us. A loss emphasized by a lack of logic and leadership.
 Since the election in November, I have heard volumes of words from both sides
 with little or no action. The legislature has promised swift action and of course your
 recent words were in a similar vein however, swift does not mean next year. Even
 our own Congressman Huizenga didn’t believe the system was faulty and stated
 publicly he didn’t see any significant levels of fraud. Funny because fraud at any
 level should have shut down the entire process. The Constitution clearly states
 measures to follow in situations such as these but our own legislature failed us!
 I am a problem solver and offered to be part of the solution but to date no one has
 heeded my offer. Using methodical problem solving tools and a team of skilled
 professionals, I believe we can tackle the problem head on and offer our electorate
 a secure election system that can serve as a model to the nation.
   Seventh, given these deficiencies and a lack of serious candor in addressing the
 emergency at hand, I am informing you of the requirement for a verified corrective
 action and a Poke Yoke to assure our electorate that we will not see a repeat of
 these disastrous consequences. I cannot, in good conscience, certify nor be a
 participant in another election as the Chairman or as a member of the Oceana
 County Board of Canvassers as long as you and the legislature remain disengaged
 in solving this crucial dilemma. There can be no greater urgency going forward with
 all of our reputations at risk in the eyes of the electorate.
   Finally, as a member of the 6 plaintiff lawsuit known generically as “The Kraken”
 currently before the Supreme Court of the United States, all of this may be moot
 given their direction however, I believe that collectively we could attack this
 problem in a very rapid and bipartisan way before the next election. Other
 counties, where I have spoken, have expressed similar feelings and will be
 engaging this action as well. I look forward to your thoughts and response and will
 be copying other stakeholders as well. The time for action is NOW!




                                              3
Case 1:21-cv-00400-JTN-RSK ECF No. 1-4, PageID.22 Filed 05/12/21 Page 4 of 4




 Respectively Submitted,
 Chuck
 Charles J. Ritchard,
 Chairman of the Oceana County oard of Canvassers




                                      4
